Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 14 and 17 – 22 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not either suggest or disclose, individually or in combination, “wherein the MAC PDU includes a packet related to a logical channel for which hybrid automatic repeat request (HARQ) feedback is disabled, and wherein the MAC PDU includes no packet related to a logical channel for which HARQ feedback is enabled; determining that retransmission of the MAC PDU is required; and transmitting, to the base station, NACK information by using the first PUCCH resource based on no SL grant available for retransmission of the MAC PDU” as described in independent claim 1. Independent claims 14 and 22 recite similar features as claim 1 and are also allowed.
The closest prior art of record is: 
Huang et al. (US 11,057,870), Method And Apparatus For Indicating Time Gap For Device-to-device Communication In A Wireless Communication System, col. 37, lines 57-56.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RHONDA L MURPHY/Primary Examiner, Art Unit 2462